Chalmers, J.,
delivered the opinion of the court.
The plaintiff in error was indicted for a violation of the sixth section of the act “ more effectually to protect the health of the citizens of the State.” (Acts 1877, p. 64.) This section makes it the duty of all pilots at the aforesaid ports (those on the Gulf coast of this State) bringing vessels into said ports to display a flag at half-mast at the fore, and to keep said flag in said position until such vessel shall have been visited by the quarantine physician. Severe penalties are prescribed for a violation of this duty. The indictment does not charge that the plaintiff in error was a pilot of or at any of the ports on our Gulf coast, and it is therefore defective and should have been quashed. It is “ all pilots at the aforesaid ports bringing vessels into said ports ” who are required to place the flag at half-mast, and not pilots coming in from sea or from points beyond the State. This is made evident by reference to the twelfth section of the act where it is declared that “ every pilot bringing a vessel into a port of this State during the existence of quarantine, shall, so soon as he boards the same, furnish the master of such vessel with a copy of this act.” Clearly the pilots referred to throughout the act are our own licensed pilots who go out to meet and conduct vessels into port. The indictment, instead of averring that the plaintiff in error was a pilot at one of our ports, seems to negative that idea. It charges that “John Bloom, while quarantine was established at Pascagoula, being then and there captain of and acting as pilot of the vessel Indianola did,” etc. The words “then and there” fix the time and place of the offence, and there are no others which indicate that this captain and acting pilot of the Indianola was an official or a resident of our ports. The motion to quash should have been sustained. The other principal ground of the motion to quash, namely, that the indictment did not allege that the vessel had visited or departed from any infected port as prescribed by § 3, is not well founded. The duty of pilots to display flags at half-mast under § 6 is not confined to those bringing in vessels from infected ports, but applies to all incoming vessels.

Judgment reversed and indictment quashed.